


AMENDMENT NO. 1
TO THE
ADVISORY AGREEMENT
    This amendment no. 1 to the Advisory Agreement dated as of September 27,
2013 (the “Advisory Agreement”), between KBS Real Estate Investment Trust III,
Inc., a Maryland corporation (the “Company”), and KBS Capital Advisors LLC, a
Delaware limited liability company (the “Advisor”), is entered as of March 5,
2014 (the “Amendment”). Capitalized terms used herein but not defined shall have
the meaning set forth in the Advisory Agreement.
WHEREAS, upon the terms set forth in this Amendment, the Advisor has agreed to
amend certain terms related to asset management fees payable to the Advisor by
the Company;
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Advisor agree
to amend the Advisory Agreement as follows:
1.
Asset Management Fees. Section 8.03 of the Advisory Agreement is hereby amended
to added the following Section 8.03(iii):

(iii)     Deferral of Asset Management Fee.
(a) Notwithstanding the provisions of Sections 8.03(i) and 8.03(ii), with
respect to Asset Management Fees accruing from March 1, 2014, the Advisor, on
behalf of itself and its affiliates, and its and their respective successors and
assigns, hereby defers the Company’s obligation to pay the Asset Management Fee
for any month in which the Company’s modified funds from operations (“MFFO”) for
such month, as such term is defined in the practice guideline issued by the
Investment Program Association (“IPA”) in November 2010 and interpreted by the
Company, excluding the Asset Management Fee for such month, does not exceed the
amount of distributions declared by the Company for record dates of that month.
The Company remains obligated to pay the Advisor an Asset Management Fee in any
month in which MFFO, excluding the Asset Management Fee, for such month exceeds
the amount of distributions declared for the record dates of that month (such
excess amount, an “MFFO Surplus”); provided however, that any amount of such
Asset Management Fee in excess of the MFFO Surplus will also be deferred in
accordance with this Section 8.03(iii). If the MFFO Surplus for any month
exceeds the amount of the Asset Management Fee payable for such month, any
remaining MFFO Surplus will be applied to pay any Asset Management Fee amounts
previously deferred.
(b) Notwithstanding anything contained in Section 8.03(iii)(a) to the contrary,
any and all deferred Asset Management Fees that are unpaid shall be immediately
due and payable at such time as the owners of all outstanding Shares have
received Distributions in an aggregate amount equal to the sum of:
i. the Stockholders’ 8% Return and
ii. Invested Capital.



--------------------------------------------------------------------------------




When determining whether the above threshold has been met:
(1)    Any stock dividend shall not be included as a Distribution; and
(2)    Distributions paid on Shares redeemed by the Company (and thus no longer
included in the determination of Invested Capital), shall not be included as a
Distribution.
(c) The Advisor acknowledges and agrees that no interest shall accrue on the
deferred amounts. To the extent payment of any deferred amount is due to the
Advisor hereunder, the Company shall pay the Advisor no later than the last
business day of the month in which the amount of such payment is determined, or
the first business day of the following month.
2.Ratification; Effect on Advisory Agreement.
a.
Ratification. The Advisory Agreement, as amended hereby, shall remain in full
force and effect and is hereby ratified and confirmed in all respects.

b.
Effect on the Advisory Agreement. On and after the date hereof, each reference
in the Advisory Agreement to “this Agreement,” “herein,” “hereof,” “hereunder,”
or words of similar import shall mean and be a reference to the Advisory
Agreement as amended hereby.





Signature page follows.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.


KBS REAL ESTATE INVESTMENT TRUST III, INC.
 
 
 
 
 
 
 
By:
/s/ Charles J. Schreiber, Jr.
 
 
 
Charles J. Schreiber, Jr., Chief Executive Officer
 
 
 
 
 
 
KBS CAPITAL ADVISORS LLC
 
 
 
 
 
 
 
By:
PBren Investments, L.P., a Manager
 
 
 
 
 
 
 
 
 
By:
PBren Investments, LLC, as general partner
 
 
 
 
 
 
 
 
 
By:
/s/ Peter M. Bren
 
 
 
 
Peter M. Bren, Manager
 
 
 
 
 
 
 
 
By:
Schreiber Real Estate Investments, L.P., a Manager
 
 
 
 
 
 
 
 
By:
Schreiber Investments, LLC, as general partner
 
 
 
 
 
 
 
 
 
By:
/s/ Charles J. Schreiber
 
 
 
 
Charles J. Schreiber, Jr., Manager
 
 
 
 
 
 



